Citation Nr: 1643202	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which decreased the Veteran's rating for service-connected bilateral hearing loss from 40 percent to 10 percent, effective May 27, 2010.  

The Veteran appealed, and in January 2013, the RO restored the Veteran's 40 percent evaluation, effective May 27, 2010.

In February 2015, the Board remanded the claim for additional development. 

In March 2014, the Veteran was afforded a Board video-conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In a letter sent to the Veteran in April 2016, he was notified that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed that he did not desire another hearing.  38 U.S.C.A. § 7107(c) (West 2014).  There is no record of a reply.  A transcript of the hearing is of record and has been reviewed by the undersigned.

In addition to the paper file, this appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is shown to have no worse than Level V hearing in the right ear and Level V hearing in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for his service-connected bilateral hearing loss.  During his hearing, held in March 2014, the Veteran testified that he wears hearing aids, that he has difficulty hearing people speak, that he wears hearing protection at his job as a landscaper, and that he has somebody with him while at work for safety and to assist him.  

With regard to the history of the disability in issue, the Veteran's service personnel records show that he served about one year in Vietnam, and that his awards include the Combat Infantryman Badge.  Hearing loss was first shown in about 1975.  See 38 C.F.R. § 4.1 (2015).  

In July 2006, the RO granted service connection for bilateral hearing loss, evaluated as 40 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In Marcy 2007, the Veteran filed a claim for increased rating.  In June 2008, the RO denied the claim.  There was no appeal, and the RO's decision became final.  Id.

In November 2008, the Veteran filed a claim for increased rating.  In December 2009, the RO proposed to reduce the Veteran's bilateral hearing loss from 40 percent to 10 percent.  

In May 2010, the RO reduced the Veteran's rating for his bilateral hearing loss from 40 percent to 10 percent disabling, effective May 27, 2010.  

The Veteran appealed, and in January 2013, the RO restored the Veteran's 40 percent evaluation for bilateral hearing loss, effective May 27, 2010.  The RO explained that the Veteran's 40 percent rating had been in effect for five years, and was therefore protected.  See 38 U.S.C.A. § 1159 (West 2014); 38 C.F.R. §§ 3.957 (2015).  Consequently, the only issue left with respect to the bilateral hearing loss claim is the increased rating claim.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 (2015).  See 38 C.F.R. § 4.85(c) (2015). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015). 

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A VA audiological examination report, dated in November 2009, contains audiometric findings that revealed pure tone (air conduction) thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
60
85
LEFT
N/A
30
30
65
75

These results show an average decibel loss of 50 in the right ear and 50 in the left ear.  Speech recognition ability was 72 percent in the right ear, and 76 percent in the left ear.  The report notes severe sensorineural hearing loss, bilaterally.

A VA audiological examination report, dated in September 2012, contains audiometric findings that revealed pure tone thresholds (air conduction), in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
70
75
LEFT
N/A
20
40
70
70

These results show an average decibel loss of 50 in the right ear and 50 in the left ear.  Speech recognition ability was 76 percent in the right ear, and 68 percent in the left ear.  The report notes bilateral sensorineural hearing loss.  

During his March 2014 Board hearing, the Veteran testified that since his last VA audiometric examination, his hearing loss disability has worsened.  To fully address the Veteran's concerns, in February 2015, the Board remanded this claim in order to afford the Veteran another examination.  

A VA audiological examination report, dated in May 2015, contains audiometric findings that revealed pure tone thresholds (air conduction), in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
70
80
LEFT
N/A
30
50
80
80

These results reflect an average decibel loss of 53 in the right ear and 60 in the left ear.  Speech recognition ability was 76 percent in the right ear, and 68 percent in the left ear.  The report notes bilateral sensorineural hearing loss.  

The November 2009 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level V hearing in the right ear, and no more than Level IV hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI (2015).  Using Table VII, Level V (right) and Level IV (left) hearing acuity in the service-connected ears results in a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The September 2012 and May 2015 VA audiological examinations demonstrate that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level IV hearing in the right ear, and no more than Level V hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI (2015).  Using Table VII, Level IV (right) and Level V (left) hearing acuity in the service-connected ears results in a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

As pointed out above, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  Thus, based on the audiometric findings, the Veteran is not shown to have met the criteria for a rating in excess of 10 percent.  However, his 40 percent rating is protected.  See 38 C.F.R. §§ 3.957.  Given the foregoing, a rating in excess of 40 percent for bilateral hearing loss is not warranted at any time during the appeal period.  

The Veteran is competent to report his hearing loss symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.  

The question is not whether the Veteran has a hearing problem, but the degree of hearing loss. 

The Board has also considered the adequacy of the Veteran's examinations, and that an opinion on the effects of hearing loss on daily functioning may be required in a case where the issue of an extraschedular evaluation has been raised.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran has not raised the issue of an extraschedular evaluation, nor does the evidence suggest that such an opinion is warranted in this case.  The November 2009 VA examiner stated that the Veteran's hearing loss would cause a lot of trouble hearing with background noise and when more than one person is talking at a time.  The September 2012 VA examiner noted that the Veteran reported that he has difficulty understanding people talking, that he therefore avoided them, and that his symptoms interfered with his concentration.  The May 2015 VA examiner noted that the Veteran stated that he worked around construction noise and power mowers in his landscaping occupation, and that he has difficulties hearing people with the background noise.  The examiner concluded that the Veteran's hearing loss does not preclude him from performing substantially gainful employment consistent with his education and past work experience.  The examiner stated that although he had difficulty hearing people at his work due to background noise, he should be wearing hearing protection, and that the background noise and use of hearing protection cause difficulty hearing.  In a setting without background noise, such as an office environment, he could wear hearing aids, thus eliminating his difficulty hearing people.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

While the Board does not dispute the fact that the Veteran has difficulties with his hearing, the critical question here is the impact of the Veteran's hearing disability on his ability to function in the workforce.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  As discussed, there is no basis to find that the regular schedular standards and the assigned disability rating do not adequately compensate the Veteran for any adverse impact caused by his disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In summary, there is nothing in the record to suggest a referral for an extraschedular rating is warranted, and Martinak does not provide the basis to obtain yet another VA examination in this case.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  The impact of the Veteran's hearing loss symptoms, as indicated in the VA examination reports, has been noted supra.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology as to this disorder, by itself and/or in association with other service-connected disability.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any post-service surgery or hospitalization during the time period on appeal.  There are no other factors of record to warrant a referral.  In this regard, it appears that the Veteran has been employed as a landscaper for many years and that he was working in this field as of at least May 2015.  See May 2015 VA audiometric examination report; VA progress notes, dated between 2010 and 2015 (containing multiple notations indicating that the Veteran was employed, to include a notation that he has worked as a contractor in his own excavating and landscaping business since 1981).  The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with employment or frequent periods of hospitalization, nor are other factors of record warranting a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The associated codesheet for the RO's January 2013 rating decision shows that the RO indicated that a TDIU was denied.  This decision is deemed to be a denial of a TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011); see also Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed.Cir. 2010); Munro v. Shinseki, 616 F.3d 1293, 1297 (Fed.Cir. 2010); Adams v. Shinseki, 568 F.3d 956, 960 (Fed.Cir. 2009) (a VA decision need not expressly discuss a pending claim for it to be deemed denied).  There was no appeal as to this issue.  The Veteran has not subsequently indicated that he is precluded from work as a result of the service-connected disability in issue, and the Board finds that a claim for a TDIU has not been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

In deciding the Veteran's claim, the Board has also considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence of record is insufficient to show that the Veteran had a worsening of the disability on appeal so as to warrant entitlement to an increased rating.


Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

In February 2015, the Board remanded this claim.  The Board directed that any relevant VA treatment records from the Cincinnati VA Medical Center, or any other VA medical facility that may have treated the Veteran since November 2009, be obtained.  This has been done.  The Board directed that the Veteran be requested to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record.  In April 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  There is no record of a reply that is responsive to this letter.  Finally, the Board directed that the Veteran be afforded another examination for his hearing loss, to include discussions of the Veteran's complaints of hearing loss, its impact on his activities of daily living and occupational functioning, and whether his bilateral hearing loss precludes him from substantially gainful employment consistent with this education and past work experience.  In May 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 40 percent for service-connected bilateral hearing loss is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


